UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 to CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 November 30, 2010 Date of Report (Date of earliest event reported) Mercer Insurance Group, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-25425 23-2934601 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Ident. No.) 10 North Highway 31, Pennington, New Jersey (Address of principal executive offices) (Zip Code) (609) 737-0426 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) EXPLANATORY NOTE This Amendment No. 1 to the Current Report on Form 8-K filed December 1, 2010, is being made to re-file Exhibit 10.6 in order to correct the amounts set forth on Exhibit A of the Senior Management Retention Plan. Item9.01Financial Statements and Exhibits. (d) Exhibits: Mercer Insurance Group, Inc. Senior Management Retention Plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Mercer Insurance Group, Inc. Dated: December 2, 2010 By: /s/ David B. Merclean David B. Merclean Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Mercer Insurance Group, Inc. Senior Management Retention Plan.
